On information filed in the superior court of Muskogee county, charging that he did unlawfully convey eighteen gallons of whisky and six quarts of beer, the plaintiff in error, P.M. Vick, was *Page 723 
convicted, and his punishment fixed at sixty days confinement in the county jail and a fine of one hundred fifty dollars. The judgment and sentence was entered December 13, 1913. An appeal was taken by filing in this court on April 9, 1914, a petition in error with case-made.
No authorities are cited to sustain the argument made in support of the errors assigned. Where the state has offered evidence in support of the material allegations of the information, and no proof is introduced on the part of the defense, a verdict of guilty is the only verdict which the jury can properly return. The state's case is completed when the evidence shows beyond a reasonable doubt that the intoxicating liquor was conveyed as charged. In our opinion there is absolutely no merit in the errors assigned. The judgment is, therefore, affirmed. Mandate to issue forthwith.